Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action
	Applicant’s representative contacted the Examiner to note that the previously filed FAOM did not adequately address the presented preliminary amendments.  The Examiner regrets the error and submits the present action with a new response period for reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7, it is unclear as to what Applicant intends by the pending claim language.  Claims 6 and 7 are drawn to “The method for producing a solar cell according to claim 2” (claim 6) and “the method for producing a solar cell according to claim 2” (claim 7) however, claim 2 is drawn to a solar cell (product).  It is unclear as to whether Applicant intends to further limit the process of the method of claim 1 (from which claim 2 depends) or if the pending claim intends to recite a product by process claim in which a solar cell obtained by the process of claim 1 and further comprising the instantly recited steps of claim 6.  The Examiner notes that if the former is intended, claim 6 appears to 
Regarding claims 9, 12, 14, and 16, these claims depend from claims 6 and 7 and are rejected on the same grounds as presented above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 1020140052213).
As to claim 1, Kim is directed to a method for producing a solar cell, 
The method being for producing plural monolithic cells in batches by a roll-to-toll method comprising:
	Step 1: forming lower electrode (30) on a long substrate (10) and scribing the lower electrode to provide a scribed line (24) along the machine direction of the substrate (Figure 1-7); 

	Step 3: forming an upper electrode (50) on the photoelectric conversion layer (40) provided with the scribed line (44) and scribing the upper electrode to provide a scribed line along the machine direction of the substrate (54) (see Figures 1-7 and paragraphs 0013-0024), the scribing includes: 
	Step a placing a laminate including the lower electrode, photoelectric conversion layer, upper electrode on a stage of scribing device and scribing the lower electrode, conversion layer, or upper electrode to provide first scribe line, step b of shifting the laminate by the length of the stage and scribing the lower electrode, conversion layer, or upper electrode to provide second scribe line; and step c of scribing the lower electrode, conversion layer or upper electrode such that the end point of the first line and start of the second are connected to provide a third scribed line (steps a-c are shown in series of Figures 1-7 with roll-to-roll configuration shown and depicted in corresponding paragraphs 0013-0024).
	Regarding claims 5, the prior art teaches a solar cell obtained by the method of claim 1 (paragraph 0013-0024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 1020140052213) as applied to claim 1.
Regarding claim 2, Applicant is directed above for a full discussion of Kim as applied to claim 1.  The reference teaches the scribe process as required but is silent as to the relative pressure of the step c (specifically the scribe pressure for the third line, 54 is lower than the pressure for first and second).  However, a skilled artisan would readily appreciate that the section of the relative pressure is selected from a small and finite selection of identified, predictable solutions (same pressure, higher pressure, 
	Regarding claims 3 and 6, the prior art discloses steps a, b, and c are being a continuous series of steps (paragraph 0019-0024) and though the reference does not explicitly recite the step c being conducted after step a, it appears from a review of the reference as a whole that the prior art either intends, or is clearly open to this order of steps without undue experimentation.
	Regarding claims 10-12, the prior art teaches a solar cell (paragraph 0013-0024).

Claims 4, 7, 8, 9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 1020140052213),  as applied to claim 1 above, and further in view of Lunt (US 20140283896).
Regarding claims 4, 7, 8, and 9, Applicant is directed above for a full discussion of Kim as applied to claims 1, 3, and 6.  The reference teaches the use of various types of commonly used absorbers (eg CIGS, a-Si, or any commonly known materials; paragraph 0021) but fails to teach an organic-inorganic perovskite compound RMX3 wherein R is organic, M is metal, and X is halogen or chalcogen.
Lunt is directed to a solar cell configuration having a solar array of cells (305) which can comprise commonly known materials of a-Si, CIGS, or inorganic-organic perovskites (CH3NH3PbI3) (paragraph 0034) as a well-known and widely used solar material.
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to utilize a known material, such as inorganic-organic perovskites (CH3NH3PbI3), as taught by Lunt, as a replacement for CIGS or a-Si as similarly described in Kim and Lunt, with a reasonable expectation of success.
	Regarding claims 13-16, the prior art teaches a solar cell (paragraph 0013-0024).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726